Citation Nr: 0102808	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99 - 18 902	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
spondylolisthesis, L5-S1, with spina bifida and limitation of 
motion.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to 
September 1973, including service in the Republic of Vietnam 
from August 1965 to August 1966, and from November to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The record shows that the veteran's claim for service 
connection for diabetes mellitus was finally denied by rating 
decision of September 1994.  He undertook to reopen that 
claim in March 1999 by submitting additional evidence.  That 
claim was denied by rating decision of July 1999 on the 
grounds that such claim was not well grounded.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 14, 2000, and must be applied to all pending 
appeals.  

In his Notice of Disagreement, the veteran asked that his 
claim for service connection for diabetes mellitus be 
reconsidered.  The RO should inform the veteran of the 
evidentiary requirements to reopen a claim that was 
previously finally denied, to include the definition of 
"new" and "material", solicit the submission of new and 
material evidence to reopen that claim, and readjudicate that 
claim in conformity with  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (2000); 


and  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  If new 
and material evidence is submitted to reopen that claim, the 
claim must then be addressed on the merits.  


REMAND

The record shows that in March 1993, the veteran claimed an 
increased rating for his service-connected shrapnel wound 
conditions, as well as service connection for a diabetic 
condition.  A VA examination to evaluate disability stemming 
from his shell fragment wound (SFW) scars was conducted in 
July 1999, and VA outpatient clinic records were obtained and 
reviewed.  

A rating decision of July 1997 denied the claims for 
increased rating for his SFW scars and denied service 
connection for diabetes mellitus (See Introduction section, 
above).  In addition, the RO elected to address an issue not 
raised by the appellant, entitlement to a rating in excess of 
10 percent for spondylolisthesis, L5-S1, with spina bifida 
and limitation of motion.  That claim was denied, and the 
veteran subsequently limited his appeal to the single issue 
of entitlement to a rating in excess of 10 percent for 
spondylolisthesis, L5-S1, with spina bifida and limitation of 
motion.  

The Board notes that the RO failed to afford the veteran 
appropriate VA orthopedic and neurological examinations to 
assess the impairment stemming from his service-connected 
spondylolisthesis, L5-S1, with limitation of motion.  The 
Board finds that the veteran is entitled to a VA orthopedic 
and neurological examination in order to determine the 
occupational impairment caused by his service-connected 
spondylolisthesis, L5-S1, with limitation of motion.  In 
evaluating the veteran's service-connected spondylolisthesis, 
L5-S1, the VA examination reports must each specifically 
address impairment due to weakened movement, excess 
fatigability, incoordination, and loss of function due to 
pain on use or during flare-ups, as provided by 38 C.F.R., 
Part 4, §§ 4.40, 4.45, and 4.49 (2000), and as interpreted by 
the Court in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  



The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999);  Quarles v. Derwinski,  3 Vet. App. 129 
(1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected low back disability since May 
1999.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Columbia, 
South Carolina, since May 1999. 



2.  The RO should further arrange for 
special VA orthopedic and neurologic 
examinations of the veteran by qualified 
examiners to determine the nature, extent 
and disabling manifestations of his 
service-connected spondylolisthesis, L5-
S1, with limitation of motion.  The 
claims folder must be made available to 
the examiners and be reviewed prior to 
their examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted, including 
electrodiagnostic testing if indicated.  
The examining orthopedist and neurologist 
should each specifically address matters 
of weakened movement, excess 
fatigability, incoordination, and loss of 
function due to pain on use or during 
flare-ups, as provided by 38 C.F.R. Part 
4, §§ 4.40, 4.45, and 4.49 (2000), and as 
interpreted by the Court in DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  If 
musculoskeletal disability and neurologic 
disability are both shown present, 
consideration must be given to the 
assignment of separate ratings for the 
musculoskeletal and the neurologic 
symptomatology.  The examining physicians 
should each be asked to state their 
opinions, with complete rationale, as to 
the impact of the veteran's service-
connected spondylolisthesis, L5-S1, with 
limitation of motion, upon his 
employability.  A complete rationale for 
all opinions expressed must be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full, and that 
the examining orthopedist 

and neurologist have each affirmatively 
indicated that they reviewed the 
veteran's claims folder.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for the 
veteran's service-connected 
spondylolisthesis, L5-S1, with limitation 
of motion, including consideration under  
38 C.F.R. § 3.321(2)(1) (2000).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



